Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 11, 14 and 22 were canceled.
Claims 19-20 and 23-24 were amended.
Claims 1, 3-10, 12-13, and 15-21, and 23-28 are pending.
Claims 1, 3-10, 12-13, 15-18, 21, and 26-28 were withdrawn from further consideration.
Claims 19-20 and 23-25 are under consideration.

Withdrawn Rejections
Rejection of Claim 22-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Applicant canceled claim 22 and therefore the rejection of claim 22 is now moot. Applicant further amended claims 23 and 24, thereby obviating this rejection. 

Rejection of claims 19-20 and 23-25 under 35 U.S.C. 102(a)(1) as being anticipated by KR20150040712A is withdrawn. Applicant amended claim 19, thereby obviating this rejection. 



New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “the composition predicts the probability of recurrence after treatment”. The expression level of KCa3.1 channel protein can predict the probability of recurrence after treatment. It is not the composition that predicts the probability of recurrence after treatment. Therefore, it is not clear what Applicant intends to recite by this claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20150040712A (hereinafter KR’712; IDS) and Steffens et al. (hereinafter Steffens; BMC Urology, 2011, vol.11, no.25, inner pages 1-10; IDS).
Regarding claims 19 and 20, KR’712 teaches antibody that specifically binds to an epitope of a KCa3.1 channel (see Abstract).  KR’712 further teaches a composition for detecting a KCa3.1 channel of a cell membrane comprising the antibody, and a composition for diagnosing KCa3.1 channel-mediated diseases comprising the antibody (Abstract).  Claim 19 recites claim limitations “for diagnosing cancer” on line 1 and “in vascular endothelial cells exposed to…” on line 5.  These claim limitations are for “intended use” and the identity or structure of composition is not changed by these limitations.  Therefore, the “composition” meets the required structure of these claims.

	However, KR’712 does not teach that the composition further comprises a formulation capable of measuring an expression level of at least one protein selected from the group consisting of clathrin, caveolin1, EEA and Rab5C, or the mRNA expressed from a gene encoding the at least one protein. 
Regarding claims 19 and 23-24, Steffens teaches that overexpression of caveolin-1 in the tumor cell cytoplasm predicts a poor prognosis of patients with clear cell RCC. CAV1 is likely to be a useful prognostic marker and may play an important role in tumor progression (Abstract). Steffens teaches anti-caveolin-1 antibody (page 2, right column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of KR’712 and Steffens to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine antibody binding to KCa3.1 channel protein and antibody binding to caveolin-1 in order to produce a composition that can measure the expression level of KCa3.1 and caveolin-1. The expression level of each protein can be used as a prognostic marker as taught by the references. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 19-20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabjerg et al. (Plos One 2015, DOI:10.1371/journal.pone.0122992, High expression of KCa3.1 in patients with clear cell Renal Carcinoma predicts high metastatic risk and poor survival.; IDS) and Steffens et al. (hereinafter Steffens; BMC Urology, 2011, vol.11, no.25, inner pages 1-10; IDS).
Regarding claims 19 and 20, Rabjerg et al. teaches detecting the potassium channel protein KCa3.1 from the renal cancer cells by immunohistochemical staining (Figures 3-6).  Rabjerg et al. further teaches KCa3.1 antibodies (#AV35098 and #HPA053841; page 6/24).  Rabjerg et al. teaches that the antibodies used are useful to detect KCa3.1 in glioblastoma multiform (page 7/24, first paragraph).
Regarding claims 23 and 24, Rabjerg et al. teaches that high mRNA and protein expression of KCa3.1 is a molecular marker of clear cell Renal Cell Carcinoma (ccRCC) and metastatic potential (Abstract).  Rabjerg et al. further teaches that KCa3.1 may 
Regarding claim 25, claim 25 recites a kit for diagnosing cancer but does not recite additional claim limitation other than the composition of claim 19.  
However, Rabjerg et al. does not teach that the composition further comprises a formulation capable of measuring an expression level of at least one protein selected from the group consisting of clathrin, caveolin1, EEA and Rab5C, or the mRNA expressed from a gene encoding the at least one protein. 
Regarding claims 19 and 23-24, Steffens teaches that overexpression of caveolin-1 in the tumor cell cytoplasm predicts a poor prognosis of patients with clear cell RCC. CAV1 is likely to be a useful prognostic marker and may play an important role in tumor progression (Abstract). Steffens teaches anti-caveolin-1 antibody (page 2, right column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Rabjerg et al. and Steffens et al. to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine antibody binding to KCa3.1 channel protein and antibody binding to caveolin-1 in order to produce a composition that can measure the expression level of KCa3.1 and caveolin-1. The expression level of each protein can be used as a prognostic marker as taught by the references. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Brad Duffy/Primary Examiner, Art Unit 1643